NONPRECEDENTIAL DISPOSITION
                       To be cited only in accordance with
                               Fed. R. App. P. 32.1



           United States Court of Appeals
                            For the Seventh Circuit
                            Chicago, Illinois 60604

                              Submitted May 3, 2007
                               Decided May 3, 2007

                                     Before

                    Hon. RICHARD A. POSNER, Circuit Judge

                    Hon. MICHAEL S. KANNE, Circuit Judge

                    Hon. DIANE P. WOOD, Circuit Judge

No. 07-1058

UNITED STATES OF AMERICA,                   Appeal from the United States District
         Plaintiff-Appellee,                Court for the Southern District of Illinois

              v.                            No. 06-30052-MJR

MAURO PIÑA-GONZALEZ,                        Michael J. Reagan,
         Defendant-Appellant.               Judge.

                                    ORDER

      Mauro Piña-Gonzalez, a Mexican citizen, pleaded guilty to being in the
United States without permission after his removal. See 8 U.S.C. § 1326(a). Piña-
Gonzalez had been removed after he was convicted of the statutory rape of a 13-
year-old girl, whom he also impregnated. The district court calculated a guidelines
imprisonment range of 46 to 57 months and sentenced Piña-Gonzalez to 57 months.
The court explicitly rejected the requests of both the government and defense
counsel that he receive a sentence at the bottom of the range; the court noted that
Piña-Gonzalez was still serving probation for the statutory rape when he committed
the immigration violation, and that his young victim was with him when he was
arrested, despite a court order prohibiting him from contacting her.

      As part of a written plea agreement, Piña-Gonzalez waived the right to
No. 07-1058                                                                     Page 2

appeal his conviction and any sentence within the guidelines range. Despite this
waiver, Piña-Gonzalez directed his appointed counsel to appeal his sentence, but
counsel now seeks to withdraw because he cannot discern a nonfrivolous basis for
the appeal. See Anders v. California, 386 U.S. 738 (1967). Piña-Gonzalez was
invited to respond to counsel’s motion, see Cir. R. 51(b), but his only response was to
request the appointment of new counsel. Our review of the record is thus limited to
the potential issues identified in counsel’s facially adequate brief. See United States
v. Schuh, 289 F.3d 968, 973-74 (7th Cir. 2002).

       Counsel identifies two possible grounds on which Piña-Gonzalez could attack
his sentence, but the appeal waiver makes both frivolous. An appeal waiver is
enforceable if knowing and voluntary, United States v. Lockwood, 416 F.3d 604, 608
(7th Cir. 2005), so Piña-Gonzalez cannot proceed with this appeal unless he can
overcome his waiver. And Piña-Gonzalez cannot contest the waiver without
challenging his guilty plea, see United States v. Cieslowski, 410 F.3d 353, 361-62
(7th Cir. 2005); United States v. Whitlow, 287 F.3d 638, 640 (7th Cir. 2002), which
Piña-Gonzalez has not indicated that he wishes to do. Thus, any argument relating
to his sentence would be frivolous.

       Counsel also considers whether Piña-Gonzalez could argue that he received
ineffective assistance of counsel. Any such claim, however, is better suited to
collateral attack, at which time a full record may be developed. See Massaro v.
United States, 538 U.S. 500, 504-05 (2003); United States v. Harris, 394 F.3d 543,
557-58 (7th Cir. 2005).

        Accordingly, counsel's motion to withdraw is GRANTED, and Piña-Gonzalez’s
filing, which we construe as a motion for the appointment of substitute counsel, is
DENIED. This appeal is DISMISSED.